4/6/2015                                                                       TDCJ Offender Details


 ggbd^M.iJjJ:LJ,i,iJ?n.iJ^iiJ,ii)Mmiuj[J3                                                              TDCJ Home             iMew Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            07375228

   TDCJ Number:                                                           01929729

   Name:                                                                   MENDEZ.ELISEO RUIZ

   Race:                                                                   H

   Gender:                                                                 M

   DOB:                                                                    1989-07-15

   Maximum Sentence Date:                                                 2017-12-21

   Current Facility:                                                      JESTER IV

   Projected Release Date:                                                2017-12-21

   Parole Eligibility Date:                                               2014-12-21

   Offender Visitation Eligible:                                           CALL




   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
       Offense                   n««r,~«                  Sentence             *„„„*, n^n &,„              Sentence (YY-MM-
           Date                  °ffense                      Date             County Case No-                      DD)
                             AGG SEX ASLT                                                  CR-2990-07-
       2007-01-09                                          2008-10-22          HIDALGO                             5-00-00
                                CHILD                                                          A

                                                                                           CR-0607-14-
       2013-12-20              BURG HABIT                  2014-05-27          HIDALGO                             4-00-00
                                                                                               A




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=07375228                                                                 1/2
4/6/2015                                                                     TDCJ Offender Details


     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(8)_tdcj. texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07375228                           2/2